--------------------------------------------------------------------------------

Exhibit 10.1


CANCELLATION AGREEMENT


CANCELLATION AGREEMENT, dated February 10, 2010 (this “Agreement”), by and
among, Deerfield Resources, Ltd., a Nevada corporation (the “Company”), and
United Fertilisers (UK) Ltd. (the “Cancelling Party”).

BACKGROUND


Concurrently herewith, the Company is entering into a Share Exchange Agreement
with Leading Asia Pacific Investment Limited, a British Virgin Islands company
(“Leading Asia”), and the sole shareholder of Leading Asia, Unitech
International Investment Holdings Limited, a British Virgin Islands Company (the
“Shareholder”), pursuant to which the Company will acquire from the Shareholder
all of the issued and outstanding capital stock of Leading Asia in exchange for
25,250,000 shares of the Company’s common stock (the “Share Exchange
Transaction”).

It is a condition precedent to the consummation of the Share Exchange
Transaction that the Cancelling Party enter into this Agreement, which will
effectuate the cancellation of 272,250,000 shares of the common stock, par value
$.001 per share, of the Company held by the Cancelling Party (the “Subject
Shares”). The Cancelling Party is entering into this Agreement to, among other
things, induce Leading Asia and the Shareholder to enter into the Share Exchange
Transaction and the Cancelling Party acknowledges that Leading Asia and the
Shareholder would not consummate the transactions contemplated by the Share
Exchange Transaction unless the transactions contemplated hereby are effectuated
in accordance herewith.

AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.

Cancellation of Subject Shares. The Cancelling Party has delivered to the
Company for cancellation stock certificates representing the Subject Shares
along with duly executed medallion guaranteed stock powers covering the Subject
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instructs the Company and the Company’s transfer agent to
cancel the Subject Shares such that the Subject Shares will no longer be
outstanding on the stock ledger of the Company and such that the Cancelling
Party shall no longer have any interest in the Subject Shares whatsoever. The
Company shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Subject Shares.

2.

Representations by the Cancelling Party.

(a)

The Cancelling Party owns the Subject Shares, of record and beneficially, free
and clear of all liens, claims, charges, security interests, and encumbrances of
any kind whatsoever. The Cancelling Party has sole control over the Subject
Shares or sole discretionary authority over any account in which they are held.
Except for this Agreement, no person has any option or right to purchase or
otherwise acquire the Subject Shares, whether by contract of sale or otherwise,
nor is there a “short position” as to the Subject Shares.

--------------------------------------------------------------------------------

(b)

The Cancelling Party has full right, power and authority to execute, deliver and
perform this Agreement and to carry out the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by the
Cancelling Party and constitutes a valid, binding obligation of the Cancelling
Party, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).

3.

Further Assurances. Each party to this Agreement will use his or its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the Subject
Shares).

4.

Amendment and Waiver. Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Cancelling Party, or compliance therewith may be waived (either generally or in
a particular instance and either retroactively or prospectively), by one or more
substantially concurrent written instruments signed by the Company and the
Cancelling Party.

5.

Survival of Agreements, Representations and Warranties, etc. All representations
and warranties contained herein shall survive the execution and delivery of this
Agreement. 

6.

Successors and Assigns. This Agreement shall bind and inure to the benefit of
and been forceable by the Company and the Cancelling Party, and their respective
successors and assigns. 

7.

Governing Law. This Agreement (including the validity thereof and the rights and
obligations of the parties hereunder and thereunder) and all amendments and
supplements hereof and thereof and all waivers and consents hereunder and
thereunder shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to its conflict of laws rules,
except to the extent the laws of Nevada are mandatorily applicable.

8.

Miscellaneous. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument. This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed. The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.


[Signature Page Follows]

 




2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

DEERFIELD RESOURCES, LTD.


By: /s/ James W. Morgon                                 
Name: James W. Morgon
Title: Chief Executive Officer


UNITED FERTILISERS (UK) LTD.


By: /s/                                                                   
Name:
Title:

 

 

 




[Signature Page to Cancellation Agreement]

--------------------------------------------------------------------------------